SEC File No.000-52991 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K Annual report under section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2010. 0001411879 Commission file number NORTH HORIZON, INC. (Name ofRegistrant in its charter) NEVADA State or other jurisdiction of Incorporation or organization. 87-0324697 I.R.S. Employer Identification No. 2290 East 4500 South, Suite 130 Salt Lake City, Utah (Address of principal executive offices) (Zip code) (801) 278-9925 Issuer’s telephone number Securities registered under Section 12(b) of the Act: None. Name of Each exchange on which registered: None. Securities registered under Section 12 (g) of the Act: Common Stock(Title of class). Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act Yeso No x Check whether the issuer is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. x Note: Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those sections. Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1)& (2)Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, ever Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405) of this chapter) during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files.) o Yes oNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesxNoo State the aggregate market value of the voting and non-voting common stock held by non-affiliates computed by reference to the price at which the common stock was last sold, or the average bid and asked price of such common stock, as of the last business day of the Registrant's most recently completed second fiscal quarter.$38,000. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court.N/AYesx Noo State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. As of December 31, 2010, the Registrant had issued and outstanding 13,251,250 shares of common stock. DOCUMENTS INCORPORATED BY REFERENCE. See Item 15. PART I FORWARD LOOKING STATEMENTS In this Annual Report, references to "North Horizon, Inc.," "North Horizon," the "Company,""we," "us," "our," and words of similar import and meaning refer to North Horizon, Inc., the Registrant. Item 1. Business. North Horizon, Inc. (the “Company”, “we”, “us”, and “our”) was organized on January 15, 1959, under the laws of the State of Utah, having the purpose of engaging in the chemical and cosmetic business.Later the corporate domicile was moved to the State of Nevada.Initially, we had authorized capital of 100,000,000 shares of common stock, par value of $.001 per share.Years ago we sold 100,000 shares of common stock to the public.The offering was registered with the Utah Division of Securities.We entered the cosmetic business.This venture was unsuccessful.Other ventures ensued.None was successful.Over the years we have had several names.We have authorized capital of 80,000,000 shares of common stock, par value of $.001 per share. We voluntarily filed a registration statement on Form 10-SB to make information more readily available to the public and to become eligible for listing on the OTCEBB sponsored by the National Association of Securities Dealers, Inc.Management believes that being a reporting company under the Securities Exchange Act of 1934 (“Exchange Act”) will enhance our efforts to acquire or merge with an operating business.Our trading symbol is "NORH." We are obligated to file certain interim and periodic reports including an annual report with audited financial statements. Any company that is merged into or acquired by us will become subject to the same reporting requirements as we.Thus, if we successfully complete an acquisition or merger, that company must have audited financial statements for at least the two most recent fiscal years, or if the company has been in business for less than two years, audited financial statements must be available from inception. This requirement limitspossible acquisitions or merger because private companies either do not have audited financial statements or are unable to have audited statement without delay and expense. Our principal offices are located at the office of our president at 2290 East 4500 South, Suite 130, Salt Lake City, Utah 84117 and our telephone number is (801) 278-9925. Description of Business We have no recent operating history.No representation is made, and none is intended, that we have the ability to carry on future business activities successfully.Further, there is no assurance that we will have the opportunity to merge with or acquire an operating business, a business opportunity or assets that have material value. 2 Management intends to investigate, research, and, if it is deemed to be advisable, acquire or merge with one or more businesses or business opportunities.Presently we have no commitment or arrangement, written or oral, to participate in any business opportunity and management cannot predict the nature or type of any possible future acquisition or merger.Management has broad discretion in its search for and negotiation with any potential business or business opportunity. Sources Management intends to use various sources and resources in the search for potential business opportunities including, but not limited to our officers and directors, members of the financial community, and consultants.We presently have no plans to hire a consultant or consultants but we reserve the right to do so.Because we lack resources, we will be unable to retain for a fee any professional firms specializing in business acquisitions and reorganizations.We may rely on others, not otherwise associated with us that will be paid only upon a successful acquisition or merger. We will not limit our search to any specific industry or type of business.We may investigate and acquire a venture that is in its preliminary or development stage, is already in operation, or in any stage of its corporate existence or development.Management is unable to determine the status or nature of any venture in which we may participate.A potential venture may need additional capital or equity or may merely desire to have its shares publicly traded.Mostly likely, any acquisition or merger would be with an operating business desiring to have a public trading market for its shares.Management believes that we provide an opportunity for a private operating business to become a publicly held corporation without the time and expense typically associated with an initial public offering. Process of Evaluation Once a possible merger or acquisition has been identified, management will seek to determine if a merger or acquisition should be made or if additional investigation is needed.This determination will be based on management’s knowledge and experience, in evaluating the preliminary information available to them.Management may also have others assist in the analysis of the business opportunities.Because of our lack of resources it is unlikelywe will have funds for a complete and exhaustive investigation and evaluation.It is very unlikely we will receive a fairness opinion regarding any business opportunities. In the evaluation several factors may be considered, including but not limited to, potential benefits, present and future profits, working capital requirements, operating history, present and anticipated competition, future growth prospects, stage of development or exploration, future funding requirements, management, and other factors deemed relevant to the specific circumstances.In its analysis management has discretion to give whatever weight or consideration to these factors it deems appropriate. Potential risks cannot be identified because we have not yet identified any specific business opportunity. No assurance can be given that any acquisition or merger will be successful or even develop into a going concern or profitable enterprise or it will continue operating successfully.Many potential business opportunities involve new and untested products, processes or market strategies which may fail. Potential Acquisition or Merger Structure We are unable to determine the manner in which we may participate or be a part of a business opportunity.Each opportunity will be reviewed, and based upon that review, a suitable legal structure or method of acquisition or merger will be determined.The manner in which we participate will depend upon the nature of that opportunity, the respective needs, objectives, and goals of each party and the relative negotiating strength.Participation in a business opportunity may take the form of an asset purchase, stock purchase, reorganization, merger or consolidation, joint venture, license agreement, or partnership.We will participate in business opportunities through the purchase of minority stock positions.We may act directly or indirectly through an interest in a partnership, corporation or other form of business organization. It is anticipated that if we successfully enter into a transaction with an operating business opportunity, existing shareholders will experience substantial dilution and a change in control.Most likely, the owners of the business opportunity will acquire control of the Company.Management has not set any guidelines as to the amount of control it would offer to a prospective business opportunity.Frequently fees and other compensation are paid with the consummation of an acquisition, merger, or reorganization.After repayment of expenses which have been advanced, these fees may be paid to members of management or principal shareholders for purchase of shares or for other reasons. 3 Regulatory Requirements Form 8-K requires that transactions with shell companies requires the filing of information about an acquired company that would have been required to have been filed if such company had filed a Form 10 Registration Statement with the SEC including audited and interim financial statements and proforma financial statements, within four business days of the closing of any such transaction.(See Item 5.01(a)(8) of Form 8-K.)Amendments to Rule 144 effective on February 15, 2008, limit the resale of most securities of a shell company until one year after the filing of the required information about the acquired company.These requirements may be perceived as limiting or eliminating the advantages of using "reverse" reorganizations or mergers of going public.In these transactions the management and shareholders of the acquired company become the controlling shareholders of the public company.Pursuant to applicable regulations a shell company may not use Form S-8 until 60 days after the company is no longer considered to be a shell company.This requirement may make it difficult to acquire a company which has adopted a stock option plan. This may require the filing of a registration statement for the issuance of employees participating in the stock option plan thereby incurring expenses and time delays that normally would be avoided by reverse reorganizations or mergers. Amendments to Rule 144 effective on February 15, 2008, limited the tradeability of securities issued and outstanding of a shell company, including shares issued in any transaction involving an acquisition of another business entity or prospect.The amendments will restrict and hamper our ability and opportunity to acquire any business or prospect desiring to use us as ameans to go public. Our common stock may be considered a “penny stock” as that term is defined in the Federal Regulations, Section 240.3a51-1.Penny stocks have a price of less than $5.00, are not traded on a “recognized” national exchange, their prices are not quoted on NASDAQ, or are issued by a company with net tangible assets of less than $2,000,000, if the issuer has been in continuous operation for more than three years or $5,000,000, if the issuer has been in continuous operation for less than three years, or the issuer has average revenues of less than $6,000,000 for the past three years. We have no assets and no sources of revenues.We will not have any revenues until we make an acquisition.No assurance is given that any acquisition will result in revenues or profits.Any future acquisition could be a merger, exchange of stock, or purchase of assets including patents, royalty interests, licenses or franchises.Uncertainty exists about any acquisitions or opportunity involving another party. Previously our shares did not trade in the public market. Presently our trading activity is limited.Our shares have a trading symbol or "NORH".This symbol provides access to quotations on the electronic bulletin board of the NASD or on the “pink sheets” provided by the National Quotations Bureau.Section 15g-2 of the regulations under the Exchange Act requires broker-dealers transacting trades in penny stocks to provide potential investors with a disclosure statement detailing the risks of investing in penny stocks and to have the investor sign a receipt of the disclosure statement before any transactions may occur in the investor’s account.Also, broker-dealers must approve the account of an investor purchasing penny stocks. After we make any acquisition, most likely our shares of common stock will still be classified as a “penny stock.” Government Regulation. Our business activities are subject to general governmental regulations.In addition, we are obligated to file periodic reports as required by the Exchange Act.We are deemed to be a “smaller reporting company” as defined in Regulation S-K.The SEC adopted rules which phase out filings under Regulation SB and smaller reporting companies will file reports under the provisions of Regulation S-K.A “Smaller Reporting Company” is defined as a company which has a public float held by non-affiliated of $75 million or less.Companies without a calculable equity float will qualify if their revenues were below $50 million in the previous year. 4 Principal Products or Services. None. Competition We face competition from numerous other companies that are seeking an acquisition and business opportunity.Some of these companies have significant liquid assets which may provide a competitive advantage to those companies.No assurance can be given that we will successfully find a suitable acquisition. Facilities, Equipment and Employees Our offices are located at the office of our president in Salt Lake City, Utah.We have no employees. ­ Research and Development, Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements or Labor Contracts. We have no research and development, no patents, trademarks, licenses, franchises, concessions, royalty agreements, nor labor contracts. Need for Governmental Approval of Principal Products or Services. We have no business operations, we produce no products, and we provide no services and we are not subject to government regulations regarding those activities.If and when we complete a reorganization, acquisition or merger with an entity engaging in operations, we will become subject to governmental regulations to which that entity is subject or may become subject. Effect of Governmental Regulations on our Business. We are a "smaller reporting company" subject to reporting requirements of the SEC. We are subject to the provisions of the Sarbanes-Oxley Act of 2002.It created an accounting oversight board to oversee the conduct of auditors of public companies and to ensure auditor independence.This Act imposes the obligations on management for financial reporting and quality financial disclosures, and to expose possible conflicts of interest.It also creates guidelines for audit committees, oversight of the audits performed by public auditing firms, and requires management to make assessments of internal controls procedures and other matters.Compliance with the provisions of this statute will increase our legal and accounting costs. We are subject to the rules regarding proxy solicitations including the provisions of Regulation 14A.We may be required to provide to shareholders an information statement complying with the provisions of Schedules 14A or 4C. Research and Development Costs During the Past Two Years. None. Cost and Effects of Compliance with Environmental Laws. Currently we are not subject to material environmental laws, rules, or regulations that would have an adverse impact on our business operations or financial conditions. Inflation. We believe that inflation has little impact on our business affairs. 5 Employees We have no full time or part-time employees. Reports You may locate reports on the SEC's Internet site at www.sec.gov.The SEC's telephone number is 202-551-8090.Materials about us are available through the SEC Public Reference Room at treet, N.E., Washington, D.C. 20549. Item 1ARisk Factors. As a smaller reporting company we are not required to respond to this item. Item 2.Description of Property. None. Item 3. Legal Proceedings. None. Item 4. (Removed and Reserved) Part II. Item 5. Market for Registrant's Common Equity, Related Stockholder Matters, and Issuer Purchase of Equity Securities. There is a public trading market for our common equity.Out trading symbol is"NORH."Our public market is limited and not active.We have approximately 440 shareholders of record. We have been approved to be listed on the OTCEBB. The application consisted of corporate information, financial statements and other documents as required by Rule 15c2-11 of the Securities Exchange Act of 1934, as amended, and by FINRA.It is anticipated that a listing on the OTC Electronic Bulletin Board will permit price quotations for our shares to be published by such service and any trades that may occur.Our share prices may be volatile and subject to broad price movements. Further, our equity shares are subject to the provisions of Section 15(g) and Rule 15g-9 of the Exchange Act, commonly referred to as the “Penny Stock” rules.Section 15(g) states certain requirements for transactions in penny stocks and Rule 15g-9(d)(1) incorporates the definition of penny stock as used in Rule 3a51-1 of the Exchange Act. Generally a penny stock is defined as any equity security that has a market price of less than $5.00 per share, subject to certain limited exceptions.Rule 3a51-1 provides that any equity security is considered to be a penny stock unless that security is registered and traded on a national securities exchange meeting certain criteria set by the Commission; authorized for quotation on The NASDAQ Stock Market; issued by a registered investment company; excluded from the definition on the basis of price (at least $5.00 per share) or the issuer’s net tangible assets; or exempted from the definition by the Commission.Once shares are deemed to be a penny stock, trading in the shares then becomes subject to additional rules relating to sales practices for broker-dealers who sell penny stocks to persons other than established customers and accredited investors.An accredited investor has assets excluding equity in a personal residence, in excess of $1,000,000 or annual income exceeding $200,000, or with spouse annual income of $300,000. For transactions covered by these rules, broker-dealers must make a special suitability determination for the purchase of such securities and must have received prior to the purchase the purchaser’s written consent for the transaction.Additionally, for any transaction involving a penny stock, unless exempt, the rules require the delivery of a risk disclosure document relating to the penny stock market prior to the first transaction.A broker-dealer must also disclose the commissions payable to both the broker-dealer and the registered representative, and current quotations for the security.Finally, monthly statements must be sent disclosing recent price information for the penny stocks held in the account and information on the limited market in penny stocks.These rules may restrict the ability of broker-dealers to trade and/or maintainour common stock and may affect the ability of shareholders to sell their shares. Dividend Policy We have not declared nor paid cash dividends nor made distributions in the past.We do not anticipate that we will pay cash dividends or make distributions in the foreseeable future. 6 Prior reverse splits. In 1978 our shares of common stock were subject to a reverse split on the basis of ten shares into one share.In 1980 our shares of common stock were subject to a second reverse split of ten shares into one share. Securities Authorized for Issuance Under Equity Compensation Plans. We have no equity compensation plans. Item 6. Selected Financial Data. No information is required for smaller reporting companies. Item 7. Management’s Discussion and Analysis of Plan of Operation The following information should be read in conjunction with thefinancial statements and notes thereto appearing elsewhere in the Form 10-K. We are a development stage company as we have limited assets, operations and income.It is believed that for the next twelve months only limited capital will be required to maintain our operations and any such funds needed will be loaned by our officers and directors.These expenses will pertain to maintaining us as an entity and filing appropriate reports with the Securities and Exchange Commission.It is anticipated that any loans will not exceed $35,000 and will be on terms no less favorable than we could obtain in an arms length transaction.If we are unable to accomplish an acquisition or merger with an operating business or we are unable to obtain significant financing, our ability to continue as a going concern is doubtful. Management believes that inflation has not and will not have a material effect on our operations.If we are involved in a merger or acquisition, management will evaluate the possible effects of inflation on operations and our business. Plan of Operations During the next twelve months we will investigate possible business opportunities with the intent to acquire or merge with one or more business ventures.Generally management will follow the procedures discussed in Item 1 above.Because we have no funds, it may be necessary for an officer and a director to advance funds or accrue expenses until a future time. Management intends to operate on limited funds.If we employ outside advisers or consultants in our search for business opportunities, we may have to attempt to raise additional funds.As of this date we have no plans to engage outside advisers or consultants or to attempt to raise additional capital.If we seek to raise capital, most likely we would attempt a private placement of our securities.Our current status makes a public sale of securities or borrowing from commercial sources unlikely. Liquidity and Capital Resources It is anticipated that future costs for the next twelve months will be to maintain the Company in good standing and any fees or costs to investigate and analyze any potential business venture.Such fees and costs will be paid or advanced by management or principal stockholders. Results of Operations As of December 31, 2010, we had no current assets and current liabilities of $48,066.For the year ended December 31, 2010, we had no revenues and we had expenses of $18,675and a net loss of ($18,675).For the year ended December 31, 2009, we had no revenues and we had expenses of $8,983 and a net loss of $(8,983).The increase in expenses was caused by our filing of periodic reports with the SEC and associated expenses and increased audit fees. 7 Off-Balance Sheet Arrangements We have no such arrangements to discuss. Recent Accounting Pronouncements See Footnote 1 to our Financial Statements for the periods ended December 31, 2010 and 2009.The adoption of these accounting rules and policies did not have any impact on the Company’s financial position, results of operations or cash flows. Inflation In the opinion of management, inflation has not had a material effect on our operations. Item 8. Financial Statements and Supplementary Data 8 /Letterhead/ REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors North Horizon, Inc. Salt Lake City, Utah We have audited the accompanying balance sheets of North Horizon, Inc. [a development stage company] as of December 31, 2010 and 2009 and the related statements of operations, stockholders' equity (deficit) and cash flows for each of the years in the two-year period ended December 31, 2010 and for the period from the re-entering the development stage on January 1, 2002 through December 31, 2010. North Horizon, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of North Horizon, Inc. as of December 31, 2010 and 2009 and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2010 and for the period from the re-entering of development stage on January 1, 2002 through December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming North Horizon, Inc. will continue as a going concern. As discussed in Note 3 to the financial statements, North Horizon, Inc. has incurred losses since its inception and has not yet established profitable operations.These factors raise substantial doubt about the ability of the Company to continue as a going concern.Management’s plans in regards to these matters are also described in Note 3.The financial statements do not include any adjustments that might result from the outcome of these uncertainties. PRITCHETT, SILER & HARDY, P.C. Salt Lake City, Utah March 24, 2011 9 NORTH HORIZON, INC. (A Development Stage Company) Balance Sheets ASSETS December 31, December 31, CURRENT ASSETS Cash $
